Citation Nr: 0532766	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  03-23 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for traumatic 
degenerative changes, right knee.

3.  Entitlement to service connection for a skin disorder of 
the feet.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to May 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDINGS OF FACT

1.  Health professionals have indicated that the veteran has 
PTSD.

2.  Degenerative changes of the right knee were not present 
during the veteran's active military service or within one 
year thereafter, and are not otherwise shown to be related to 
the veteran's military service or to any incident during 
service.

3.  Medical records reflect no current diagnosis of a skin 
disorder of the feet.


CONCLUSIONS OF LAW

1.  PTSD was incurred in the veteran's active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2005).

2.  Degenerative changes of the right knee were not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

3.  A skin disorder of the feet was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

VA has a duty under the VCAA to notify a claimant and any 
representative of the information and evidence needed to 
substantiate a claim.  The RO decisions issued in connection 
with the appeal have noted the evidence considered and the 
pertinent laws and regulations.  In addition, a letter sent 
in May 2002 noted the substance of the VCAA, including the 
type of evidence necessary to establish entitlement to the 
benefit sought and whether the claimant or VA bore the burden 
of producing or obtaining that evidence or information.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) the VCAA notices of record essentially satisfied 
the notice requirements by: (1) Informing the appellant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) informing the appellant about 
the information and evidence the VA will seek to provide; 
(3) informing the appellant about the information and 
evidence the claimant was expected to provide; and (4) 
informing the appellant to provide any evidence in the 
appellant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim."  This "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  The Board notes that the VCAA 
notice in this case was provided prior to the initial AOJ 
adjudication.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

VA also has a duty to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  In this regard, the 
veteran's service medical records are associated with the 
claims file as are VA and private medical records.  In 
addition, VA has obtained medical opinions to assist in 
answering questions presented in this appeal.  VA has not 
been made aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal.  Therefore, 
the Board finds that all relevant evidence necessary for an 
equitable disposition of the appeal has been obtained.

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury. If there is no showing 
of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service incurrence for certain chronic diseases, 
such as arthritis, will be presumed if they become manifest 
to a compensable degree within the year after service.  38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

I.  PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and the claimed inservice stressor; and 
credible evidence that the claimed inservice stressor 
actually occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 
Vet. App. 128 (1997).

Based upon the documented award of the Combat Action Ribbon, 
the Board will accept the veteran's assertion of 
participation in combat and stressor events in service.  As 
such, if the veteran has a current, valid diagnosis of PTSD, 
and his PTSD is related to stressor events in Vietnam (and 
not post-service events), then a grant of service connection 
is warranted.

The Board notes that an April 2004 private physician 
(A.M.R.C., M.D) indicated that the veteran met the criteria 
for PTSD.  This opinion was further confirmed by a July 2004 
private examiner.  Although contrary opinions exist in the 
claims file, the Board is unable to distinguish the opinions, 
and therefore finds that the medical records reflect a valid 
diagnosis of PTSD.  Accordingly, service connection for PTSD 
is warranted.

II.  Traumatic degenerative changes, right knee.

The veteran asserts that he has degenerative changes of the 
right knee as a result of a shrapnel wound incurred during 
service.  The Board notes that service connection is in 
effect for a right knee scar.

A March 1968 service medical record noted right knee 
cellulitis with no joint involvement.  While the veteran's 
service separation examination revealed a right knee scar, no 
other disorder of the right knee is noted in the veteran's 
service medical records.

Medical records indicate that the veteran has been diagnosed 
with traumatic degenerative changes of the right knee.  

In January 2004 a VA physician stated as follows:

Based on review of file, interview with 
the patient and objective findings on 
exam and diagnostic and clinical studies, 
this patient's right knee degenerative 
joint disease is not secondary to a 
shrapnel wound that he sustained in 
Vietnam.  File review does not show any 
joint involvement with a shrapnel injury.  
Physical examination shows the scar is 
not at the joint.

The Board finds that the preponderance of the evidence is 
against the veteran's right knee claim.  While the medical 
records indicate that the veteran has degenerative changes of 
the right knee, no such disability was noted during service.  
No physician has linked such a disability to service, and, in 
fact, a VA physician (January 2004) has indicated that the 
veteran's right knee degenerative changes are not related to 
his shrapnel wound incurred during service.  The Board notes 
that the January 2004 VA physician made references to the 
veteran's medical history and provided a rationale for his 
opinion.

The Board notes that there is no contrary opinion of record.  
While the veteran has indicated that his private physician 
(J.W.B., M.D.) told him that his right knee degenerative 
changes were possibly related to his service injury, a review 
of the records from the veteran's private physician reveals 
no such opinion.

As medical records reveal that the veteran was not diagnosed 
with right knee arthritis until many years following service, 
a claim of entitlement to service connection under the 
presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309 is not 
for application in this case.

The Board notes that 38 U.S.C.A. § 1154(b) provides a relaxed 
evidentiary standard of proof to establish that injuries 
occurred in combat.  VA has never disputed that the veteran 
suffered a right knee shrapnel wound during service.  As 
observed above, the examiner noted the veteran's assertions; 
however, even considering the provisions of 38 U.S.C.A. § 
1154(b), the Board finds that the veteran's service 
connection claim must be denied as the requirement of a link 
shown by competent medical evidence between any right knee 
arthritis and any event from service is not presented.

III.  Skin

A review of both private and VA medical records note no 
diagnosis related to a skin disorder of the feet.  As such, 
service connection for a skin disability of the feet is 
denied.

IV.  Conclusion

The Board has considered the veteran's statements and hearing 
testimony, which have been given weight as to his 
observations for symptoms and limitations caused by his right 
knee pain and foot rash.  However, it does not appear that 
the veteran is medically trained to offer any opinion as to 
causation or render a diagnosis.  See Espiritu v. Derwinksi, 
2 Vet. App. 492, 494-495 (1992) (laypersons may be competent 
to provide an eyewitness account of a veteran's visible 
symptoms, but they are not capable of offering opinions as to 
medical matters).  Where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

As the preponderance of the evidence is against the veteran's 
right knee and foot rash claims, there is not an approximate 
balance of positive and negative evidence regarding the 
merits of the veteran's claims that would give rise to a 
reasonable doubt in favor of the veteran.  Accordingly, the 
benefit-of-the-doubt rule is not applicable, and those claims 
are denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Service connection for PTSD is granted.

Service connection for traumatic degenerative changes, right 
knee, is denied.

Service connection for a skin disorder of the feet is denied.




____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


